Exhibit PRO FORMA EQUITY INCENTIVE PLAN (AMENDED MAY 1, 2008) 1. Establishment, Purpose and Term of Plan. 1.1Establishment. LaPolla Industries, Inc., a Delaware corporation, hereby establishes the Equity Incentive Plan ("Plan") effective as of July 12, 2005, the date of its approval by the stockholders of the Company ("Effective Date"). 1.2Purpose. The purpose of the Plan is to advance the interests LaPolla Industries, Inc. (“Company”) and its stockholders by providing an incentive to attract, retain and reward persons performing services for the Company and by motivating such persons to contribute to the growth and profitability of the Company. The Plan seeks to achieve this purpose by providing for Awards in the form of Stock Options and Stock Bonuses. 1.3Term of Plan. The Plan shall continue in effect until the earlier of its termination by the Board or the date on which all of the shares of Stock available for issuance under the Plan have been issued and all restrictions on such shares under the terms of the Plan and the agreements evidencing Awards granted under the Plan have lapsed.
